Gantt, J.
I dissent. An apprentice stands upon a footing entirely different, in this country, from other servants, who act under contracts entered into between them and those whom they serve; they are generally the children of the poorest class of the community, and I think the master is bound, under the spirit of the Act of Assembly'1 of --, to meet contingent and necessary expenses, as well as by the principles of sound morality.

 1740, 3 Stat. 544.
See 4 MoC. 124; 2 Sp. 416; 2 Brev. 129 ; 1 Strob. 171.